DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group II (claims 3-20) in the reply filed on 03/03/2021 is acknowledged.
Claims 3-20 are currently pending. No claims have been amended, claim 2 has been newly canceled and no claims have been newly added.
The Restriction Requirement is made Final.

Claims 3-20 have been examined on their merits.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 35 U.S.C. 120 or 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/625695, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional does not provide support for CD105 enrichment, expanding a monolayer in a specific serum range or amount as claimed, configuration for intracoronary or intramyocardial administration or wherein the CDCs are not further manipulated to form secondary cardiospheres.
Accordingly, claims 4-6 and 10-19 are not entitled to the benefit of this prior application.

The disclosures of the prior-filed applications, PCT/US2005/040359 and 11/666685, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The PCT and Application ‘685 do not provide support for wherein the CD105 is present on about 97% or 99% of the CDCs, expanding a monolayer in a specific serum range as claimed, or configuration for intracoronary or intramyocardial administration.
Accordingly, claims 5-6, 10, 14-15 are not entitled to the benefit of these prior applications.


Claims 3, 7-9 and 20 have been examined with the effective filing date of the provisional (11/08/2004).
Claims 4, 11-13, 16-19 have been examined with the effective filing date of the PCT (11/08/2005).
Claims 5-6, 10, 14-15 have been examined with the effective filing date of the parent Application 13/412051.



Specification
The title of the invention is not descriptive of the claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Objections
Claim 15 is objected to because of the following informalities:  The term “the“ is repeated in line 1 and appears to be a typo.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8 recite the limitation "the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a subject.




Claim Interpretation
  In the instant case, applicant's invention is interpreted as comprising product-by-process limitations. Under MPEP § 2113, product-by-process claims are not limited to the recited method steps, but are limited only by the resultant structure. Therefore, method steps are only considered in a patentability analysis to the extent that the method steps result in structural changes to the product.
The term “cardiosphere” is interpreted as an aggregate of cardiac-derived cells.

The phrase “cardiosphere-derived cells” is interpreted as any cell that has a cardiosphere as its origin and thus includes any cell that a cardiosphere can be differentiated into including cardiac progenitor cells and mature cardiac cells.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature judicial exception without significantly more. 
	In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), which can be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), the following analysis of the claims is made:

The claims have been analyzed for eligibility in accordance with their broadest reasonable interpretation.
Regarding claims 3 and 20: The claims are directed to a population of cells (cardiosphere-derived cells-CDCs) obtained by plating and expanding cardiospheres (CSps) as an adherent monolayer culture on a solid surface of a culture vessel.

The claimed cell composition is considered a nature-based product as the cardiosphere-derived cells are naturally occurring cell types and as such the claimed composition is compared to its closest naturally occurring counterpart to determine if it is markedly different from said closest naturally occurring counterpart. The closest naturally occurring counterpart is a population of cardiac cells.
Thus, the claims are not considered markedly different than natural cardiac cell populations, the claim is considered to read on a product of nature judicial exception (Step 2A, Prong 1: YES).
The claims do not integrate the product into a practical application because the claim is to the product cardiac cells, per se, not a method of use. (Step 2A, Prong 2: NO).
The claims do not recite any elements in addition to judicial exception, so there are no additional elements that add significantly more to the judicial exception (Step 2B: NO).
The claims are patent ineligible.
Regarding claims 4-19: None of the features/limitations of claims 4-19 represent significant structural or physical differences between the claimed product and natural cardiac cells. Claims 4-6 require wherein the cells are enriched for CD105 and wherein CD105 is present on greater than 97% and 99% of the cells. 
Claims 4-19 also recite a judicial exception because CD105 enriched cells derived from a cardiosphere from cardiac tissue are not found to be markedly different 

Summary
On balance the relevant factors weigh against eligibility and claims do not qualify as eligible subject matter under 35 U.S.C. § 101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 3, 7-10, 12, 14 and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Messina et al (Circulation Research published 10/2004-from IDS filed 06/04/2019).
Regarding claims 3, 9, 10, 12, 14, 19 and 20, Messina teach isolation of CDCs by digesting cardiac tissue, a culturing step with 10% serum (fetal calf serum) (page 912, paragraph 2 lines 5-12), culturing to form a layer of fibroblast-like (i.e. stroma-like cells) with small, phase-bright migrating cells, and harvesting the phase bright cells and triturating (i.e. disaggregating) to generate and isolate cardiospheres (page 912, Processing.. .section). Messina et al teach that when sub-culturing the disassociated cells from the spheres on a coated surface that the cells show a more flattened morphology (monolayer) (page 912-clonogenesis, page 914, Figure 2, b1 and b2) and can be used to produce new spheres or differentiated cells (not further manipulated to form secondary cardiospheres). Messina et al. teach that intravenous administration of such cardiac progenitors targets the damaged cardiac tissue (page 920, column 2) and thus the cells are suitable for (configured for) intravenous administration.
Regarding claims 7-8, Messina teach wherein their cells are used as an allogeneic transplant (page 12, Processing, pages 916-917). However, since the claims 
Therefore the teaching of Messina et al anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3-10, 12, 14, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messina et al (Circulation Research published 10/2004-from IDS filed 06/04/2019) in view of in view of Harvey 2002 (Mouse Development, Patterning, Morphogenesis, and Organogensis, pp; 331-370-from IDS filed 06/04/2019) and Vanwinkle et al (In Vitro Cell Dev. Biol.-Animal, 1996-from IDS filed 06/04/2019).
Regarding claims 3-6,  9, 10, 12, 14, 16-19 and 20, Messina teach isolation of CDCs by digesting cardiac tissue, a culturing step with 10% serum (fetal calf serum) (page 912, paragraph 2 lines 5-12), culturing to form a layer of fibroblast-like (i.e. stroma-like cells) with small, phase-bright migrating cells, and harvesting the phase bright cells and triturating (i.e. disaggregating) to generate and isolate cardiospheres (page 912, Processing.. .section). Messina et al teach that when sub-culturing the disassociated cells from the spheres on a coated surface that the cells show a more flattened morphology (monolayer) (page 912-clonogenesis, page 914, Figure 2, b1 and b2) and can be used to produce new spheres or differentiated cells (not further manipulated to form secondary cardiospheres). Messina et al. teach that intravenous 
Messina et al do not explicitly teach culturing on a surface comprising fibronectin but Harvey teaches that cardiac progenitors are successfully cultured on surface treated with fibronectin (page 340, column 2, paragraph 2). 
Harvey teaches fibronectin provides the advantages of timing and direction cues to cardiac progenitor cells (page 340, column 2, paragraph 2).
Vanwinkle et al teach a procedure for culturing cardiomyocytes on a naturally occurring, complete extracellular matrix, Cardiogel (abstract). This substrate, synthesized by cardiac fibroblasts, contains laminin, fibronectin and collagen (abstract and page 480-results). Faster adherence and more rapid maturity are observed in cardiomyocytes grown in Cardiogel (page 483 column 1). 
Applicant’s disclosure states that “in the presence of fibronectin, cardiospheres attach and form adherent monolayers of ‘Cardiosphere-derived Cells’ (CDCs)” (page 20 para 58 of the as filed spec). Therefore the inclusion of a fibronectin-coated surface would inherently provide a monolayer of cells.
The passaging of the cardiosphere-derived cells of Messina on a fibronectin surface is deemed to inherently provide a "high" CD105 level as claimed by Applicant (about 97% or greater than 99% CD105) as Messina appears to be culturing the same type of cardiospheres as described in Applicant's disclosure. If this is not the case (and Messina's cardiac progenitor cells cultured on fibronectin do not express high 
One of ordinary skill in the art would have been motivated to culture the cardiac cells of Messina et al on a fibronectin surface because Harvey teaches that fibronectin provides the advantages of timing and direction cues to cardiac progenitor cells (page 340, column 2, paragraph 2) and VanWinkle teaches that substrates containing fibronectin, laminin and collagen provide faster adherence and maturity of cardiomyocytes (page 483 column 1). Messina et al are also culturing the cardiosphere derived cells on a fibroblast coated plate wherein fibroblasts produce fibronectin in their extracellular matrix and this provides a reasonable expectation of successfully using fibronectin as a coating for a culture surface for cardiosphere-derived cells as well. Using the cardiac cells expanded in monolayer for transplantation would have been obvious because Messina et al specifically suggest that isolating cells from fragments of human cardiac tissue and expanding these cells in numbers appropriate for in vivo transplantation in patients is desirable (page 920 column 2). One of ordinary skill in the art would have had a reasonable expectation of success because Messina, Harvey and Vanwinkle are all culturing cardiac progenitor cells.
Regarding claims 7-8, Messina teach wherein their cells are used as an allogeneic transplant (page 12, Processing, pages 916-917). Messina et al do not explicitly teach the use of cells derived from autologous tissue, however it is well known in the art of cell transplantation that autologous cells are preferred as a source of donor cells when available as they provide the benefits of avoiding the risks of infections and GVHD reactions which can accompany allogeneic transplants.
.


Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messina et al (Circulation Research published 10/2004-from IDS filed 06/04/2019) in view of in view of Harvey 2002 (Mouse Development, Patterning, Morphogenesis, and Organogensis, pp; 331-370 -from IDS filed 06/04/2019) and Vanwinkle et al (In Vitro Cell Dev. Biol.-Animal, 1996 -from IDS filed 06/04/2019) as applied to claims 3, 4, 7-10, 12, 14, 16-20 above, and further in view of Piper et al (Journal of Molecular and Cellular Cardiology 1988-from IDS filed 06/04/2019).
Regarding claims 10-11, Messina et al. does not expressly teach serum concentrations of 20%.
Piper et al teach methods of culturing cardiomyocytes with serum-free medium and serum-containing medium. Methods using serum-free medium resulted in the number of cells remaining attached constantly decreasing during the first 9 days in serum-free culture. In the presence of 20% FCS (fetal calf serum), attached cardiomyocytes spread extensively after day 3, both on FCS and on laminin coated dishes (page 833 column 1).
One of ordinary skill in the art would have been motivated to use 20% serum containing medium in the method of Messina et al because Piper et al teach that this type of culture medium allows attached cardiomyocytes to spread extensively after day 3, both on FCS and on laminin coated dishes (page 833 column 1). One of 
With regard to the concentrations of serum in the culture medium composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teachings of Messina et al, Harvey, Vanwinkle et al, and Piper et al render obvious Applicant's invention as claimed.



Claims 10, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messina et al (Circulation Research published 10/2004-from IDS filed 06/04/2019) in view of in view of Harvey 2002 (Mouse Development, Patterning, Morphogenesis, and Organogensis, pp; 331-370-from IDS filed 06/04/2019) and Vanwinkle et al (In Vitro Cell Dev. Biol.-Animal, 1996-from IDS filed 06/04/2019) as applied to claims 3, 4, 7-10, 12, 14, 16-20 above, and further in view of Beltrami et al. (Cell 2003-from IDS filed 06/04/2019).
Regarding claims 10, 13-15, Messina et al do not expressly teach wherein the culture medium is not supplemented with thrombin or configuring cells for intracoronary administration.
This deficiency is rectified by Beltrami et al, who teach cardiac progenitor cells are locally injected in the heart (intracoronary) to treat ventricular deficits and improve the LVEF deficit (page 771, paragraph 2 to page 772, paragraph 1). Beltrami et al suggest that a suitable serum concentration for the culture of cardiac cells can vary and includes 5% fetal calf serum (FCS) or 10% FCS and does not require thrombin (page 774 experimental procedures).
It would have been obvious to one of ordinary skill in the art to include intracoronary administration as an alternative to intravenous administration because Beltrami et al teach cardiac injury responds to the intracoronary administration of cardiac progenitor cells. Optimizing the serum concentration such that it is greater than 3.5 % and wherein the medium lacks thrombin would have been obvious because Beltrami et al indicate that values of 5% and 10% serum are also suitable and that thrombin is not required for the culture of cardiac progenitor cells. One of ordinary skill in the art would have been motivated to do this because Beltrami et al teaches that the presence of normal cycling ventricular myocytes and isolated progenitor cells are self-renewing, clonogenic, and multipotent and may repair ventricular walls (page 763, column 2, paragraph 1 and page 771, paragraph 3 to page 772, paragraph 1).

The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
Therefore the combined teachings of Messina et al, Harvey, Vanwinkle et al and Beltrami et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39 and 58-74 of copending Application No. 13/412051 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference Application also recite CDCs that are a population of cells obtained by plating and expanding cardiospheres as an adherent monolayer culture on a solid surface of a culture vessel and wherein the CDCs are not further manipulated to form secondary cardiospheres and wherein the CDCs are enriched for CD105 at greater than 95%, are allogeneic or autologous, disaggregated before plating, include the same serum type and concentrations, and culture conditions.
Therefore the claims of the reference application anticipate the claims of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632